Gaynor, J.:
The defendant, supervisor of the town of Hempstead, county of LTassau, charged one cent a line for extending 115,456 lines on the town assessment rolls of 1903 and 1904, which as thus completed became the town tax rolls. By section 23 of the County Law each supervisor is authorized to charge “ one cent for each line of the tax-roll actually extended by him.” The plaintiff claims that only 45,442 lines were extended by the defendant. ' This difference between them is not in the counting of the lines, but in respect of what a line is — or, rather, in what extending a line means. This • will be understood by seeing what the actual process of casting a tax is, and what extending the line of the tax roll in respect of a tax is. If the roll exhibited only one tax, there could ■ be only one extension of the line, i. e., it would be extended to the column of the roll in which that tax is set down. But if the roll exhibit several taxes, and therefore necessarily a separate column for each, are there not as many extensions of the line as there are such columns? The plaintiff answers no, and the defendant yes, and I think the defendant is right. It all depends on a construction.of statutes.
The general tax law provides for the levying by the supervisors of only one tax in a lump sum, viz., the general tax, which is made up of the town, county and State taxes. It (§ 21) prescribes the number of columns the assessment roll shall contain, viz., eight, one of which is assigned for the setting down of the tax, and that tax the one already stated. The first column is for the names of taxable persons, the next for a description of the land, the next for its value, the next for the value of personal property, the next for taxable rents, the next for special franchises, the next for the amount of the tax against each person. The process of ascertaining the. amount of the tax, i. e., by,multiplying the assessed value by the *586rate, and setting it down, in this column (§■ 55) is the extending, of the line. . The 8th column is for the entry of the date of payment of the tax.
But by many special statutes there are other taxes to be levied under this same process of the general tax law, viz., for local purposes. The'course often is td levy them by the same assessment, roll as the general taxes are levied by, although the statutes authorizing such local taxes do not always prescribe that that roll be- used.. Although each of them could be levied by a separate roll, that method is riot always adopted-. The way is to add to the general roll a , separate column for each of them, thus making one composite roll, .and.for the purpose of levying such a tax the line is extended to its column. ■ The rolls in the pfesént case have three such additional columns, viz., for road tax,' board- of health tax and water tax. Each line of the roll had to be and was extended to each of these columns, by ascertaining and setting down the amount of the special tax in such 'column; The defendant claims one cent for ea¡ch of such, extensions. - -
Tf these special taxes were,levied on separate rolls, the defendant would be entitled to one cent for the extension of each line therefor. That they are levied on the general roll, by mearis of,extra , columns, does-not alter the case; He has to extend the line for such special tax, by multiplying the value of the property of the-.person taxed, as set down in the appropriate column, by the rate or decimal for such special tax, and setting the -result down in the column for such tax. ■ This process is an extension of the line for that tax, and is distinct in every particular and factor from the process for extending the line for the .general tax. Or,, if separate lines for these special, taxes liad been placed'on the assessment roll, there could be no question of the defendant’s, right to be paid for the extension of. each, i. e., the ascertaining and setting down of .each of such taxes in its proper, column. The compensation allowed, by the statute is ' for. every line extended. , As it was, each process of ascertaining and setting down a tax in its column was an extension of a tax line— a “ line of the tax-roll”. That the line thus extended had already been extended does not alter the case -—it was, nevertheless a tax line, and was extended.
I think that the defendant is entitled to judgment on the sub*587mission in this particular. The parties seem to be agreed that the plaintiff is entitled to judgment in another undisputed particular.
Hiesohbeeg, P. J., and Rich, J., concurred; Hooker, J., read for judgment for plaintiff, with whom Jenks, J., concurred.